DETAILED ACTION
Status of the Application
1.	Applicant’s Amendment to the Claims filed May 13, 2022 is received and entered.
2.	Claims 1 and 3 – 4 are amended.  Claim 2 is cancelled.  Claims 1 and 3 – 6 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claims 1 and 3 – 6 are allowed over the prior art.

Reasons for Allowance
5.	Claims 1 and 3 – 6 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Ding et al. (U.S. Pub. 2018/0129330), Kim et al. (U.S. Pub. 2019/0012007), Wang et al. (U.S. Pub. 2018/0341363), Rottler et al. (U.S. Pub. 2010/0058251), Takahashi et al. (U.S. Pub. 2013/0120312), Parshionikar (U.S. Pub. 2014/0078049), and Aoki et al. (U.S. Pub. 2019/0286281).
Regarding claim 1, neither Ding nor Kim nor Wang nor Rottler nor Takahashi nor Parshionikar nor Aoki teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest: 
“a first drive wiring line;
a plurality of first sensors located in a first area, each connected to the first drive wiring line, and belonging to a first group;
a plurality of first detection wiring lines connected to the first sensors in a one-to-one correspondence;
a plurality of second sensors located in a second area, each connected to the first wiring line, and belonging to a second group; and
a plurality of second detection wiring lines connected to the second sensors in one-to-one correspondence,
wherein the first sensor device comprises
a shield wiring line at a ground potential;
a third sensor;
a third detection wiring line connected to the third sensor; and
a second drive wiring line connected to the third sensor,
the third sensor is located between the third detection wiring line and the second drive wiring line,
the shield wiring line is located between the third detection wiring line and the second drive wiring line,
the third detection wiring line transmits a detection signal,
the second drive wiring line transmits a drive signal,
the detection signal is a different signal from the drive signal, and
the second area is located away from the first area.”
 Regarding claims 3 – 6, these claims are allowed based on their dependence from claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626